Citation Nr: 0118994	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1996 for a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1952 to April 
1956 and from July 1956 to August 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an effective date earlier 
than November 16, 1996 for a grant of a total rating based on 
individual unemployability. 


FINDINGS OF FACT

1.  Service connection was established from separation from 
service (September 1, 1972) for traumatic arthritis of the 
right knee (0 percent disabling) and bilateral hearing loss 
disability (0 percent disabling), and lumbosacral strain (0 
percent disabling).

2.  On September 22, 1992, the appellant filed a claim for an 
increased rating for service connected lumbosacral strain, 
traumatic arthritis of the right knee and hearing loss.  
Additionally, he claimed service connection for multiple 
sclerosis.

3.  Private medical evidence submitted on October 19, 1992, 
established that the appellant was unable to secure or follow 
a substantially gainful occupation as a result of multiple 
sclerosis. 

4.  The claim for service connection for multiple sclerosis 
submitted on September 22, 1992 in addition to medical 
evidence demonstrating unemployability due to multiple 
sclerosis constituted an informal claim for a total rating 
based on individual unemployability.

5.  Service connection for multiple sclerosis was granted in 
a February 1997 rating decision from September 22, 1992.

6.  The Board's January 2000 decision resulted in the 
establishment of the schedular criteria for a total rating 
based on individual unemployability from September 22, 1992.


CONCLUSION OF LAW

The criteria for an effective date of September 22, 1992, for 
the award of a total disability rating for compensation 
purposes based on individual unemployability are met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.157, 
3.321, 3.340, 3.341, 3.400, 4.3, 4.16 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating based on individual unemployability was 
awarded in an August 1997 rating decision due to a finding 
that the appellant was unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  The effective date of the total 
rating was November 16, 1996.  According to the RO, this date 
represented the date that the appellant's combined service 
connected disabilities fulfilled the schedular requirements 
for a total rating based on individual unemployability.

This appeal stems from a February 2000 rating decision that 
denied an effective date earlier than November 16, 1996 for a 
total rating based on individual unemployability.  The 
appellant contends that the effective date should be 
September 22, 1992.  His representative has argued that the 
appellant was rendered unemployable due to his service 
connected back, hearing loss, and multiple sclerosis on July 
17, 1992, as shown by a finding of the Social Security 
Administration that awarded disability benefits due to 
multiple sclerosis.  In July 1992, he was not service 
connected for multiple sclerosis.  He filed a claim for 
service connection for multiple sclerosis on September 22, 
1992.  Service connection for multiple sclerosis was granted 
in a February 1997 rating decision, and assigned a 30 percent 
evaluation from September 22, 1992.  It was argued that since 
he had retroactively met the threshold evaluation for 
consideration of a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a) predicated on his 
symptoms of multiple sclerosis as found in a January 2000 
Board decision, the effective date for a total rating based 
on individual unemployability should be the date of claim for 
service connection for multiple sclerosis, September 22, 
1992.  The representative has argued that a claim for a total 
rating based on individual unemployability was reasonably 
raised in the medical evidence submitted in October 1992.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  It is further 
provided that the existence or degree of nonservice-connected 
disabilities, or previous unemployability or age will be 
disregarded when the percentages referred to above are met.  
38 C.F.R. §§ 4.16(a), 4.19 (2000), Hersey v. Derwinski, 2 
Vet. App. 91, 94 (1992).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2000).

An exception to that rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (2000); Harper v. Brown, 10 Vet. App. 125 
(1997). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2000).  The date 
of receipt from a private physician or a lay person will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2000).  When submitted by 
or on behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veteran's Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other government hospitals.  These records must be 
authenticated by an appropriate official of the institution.  
38 C.F.R. § 3.157(b)(3) (2000).

Factual background.

Service connection was established from separation from 
service (September 1, 1972) for traumatic arthritis of the 
right knee (0 percent disabling), bilateral hearing loss 
disability (0 percent disabling), and lumbosacral strain (0 
percent disabling).  There were no additional submissions 
relative to any claims until 1992.

On September 22, 1992, the appellant filed a claim for an 
increased rating for service connected lumbosacral strain, 
traumatic arthritis of the right knee and hearing loss.  
Additionally, he claimed service connection for multiple 
sclerosis. 

On October 19, 1992, he submitted evidence from the Social 
Security Administration that he had been determined disabled 
from July 17, 1992, although the disability in question was 
not identified.  Also submitted that date, was private 
medical evidence, in particular, a certification by a 
neurologist that the appellant was totally disabled from any 
occupation due to multiple sclerosis.  An evaluation 
conducted by Paul Winters, M.D. in September 1992 indicated 
multiple sclerosis.  The appellant's status had generally 
deteriorated over the prior six months.  He had increased 
difficulty with balance, numbness of the right arm and right 
foot, dragging the left leg, and intermittent diplopia on 
left lateral gaze.  He had fallen a number of times at work 
and had been laid off.

VA examinations conducted in November 1992 documented status 
post right knee injury and tendon repair, stable; mild 
sensorineural hearing loss bilaterally; and musculoskeletal 
low back pain with some degenerative joint disease.  

In a January 1993 rating decision, a compensable (10 percent) 
evaluation for musculoskeletal low back pain with 
degenerative changes (formerly lumbosacral strain) was 
granted and noncompensable evaluations were continued for the 
right knee and hearing loss disability.  The combined 
schedular evaluation was 10 percent from September 22, 1992.  
This rating decision was appealed to the Board.

In July 1996, the Board denied a compensable evaluation for 
hearing loss disability and remanded the claim for an 
increased rating for the back disability and entitlement to 
service connection for multiple sclerosis.

VA examinations were conducted in November 1996 in compliance 
with the Board's Remand instructions.  The neurologic 
examiner felt that the appellant's difficulty walking, and 
the reason he was wheelchair-bound, was most likely secondary 
to multiple sclerosis, as opposed to his back condition.  The 
low back pain with radiation down the right leg to the ankle 
was most likely secondary to the degenerative disc disease.  
The orthopedic examiner stated that the appellant's 
activities of daily living were severely decreased due to his 
problems.  The examiner felt that the majority of the 
appellant's problems were due to multiple sclerosis that was 
severe in nature. 

In a February 1997 rating decision, the service connected 
back disability was increased to 20 percent disabling from 
September 22, 1992.  Service connection for multiple 
sclerosis was granted.  A 30 percent evaluation was assigned 
from September 22, 1992.  

A formal claim for a total rating based on individual 
unemployability was received on March 26, 1997.

In an August 1997 rating decision, the RO, inter alia, 
assigned a 90 percent schedular rating for the appellant's 
multiple sclerosis by evaluating the manifestations of this 
disease under separate diagnostic codes for each affected 
body part or system.  The appellant was assigned a 50 percent 
disability rating for depression secondary to multiple 
sclerosis; a 50 percent disability rating for abnormal visual 
evoked potentials to include diplopia and bilateral diplopia 
and bilateral nystagmus secondary to multiple sclerosis; a 40 
percent disability rating for numbness, tingling, and 
paresthesia-type pains secondary to multiple sclerosis; and a 
20 percent disability rating for urinary incontinence 
secondary to multiple sclerosis.  The combination of these 
ratings resulted in a 90 percent schedular evaluation for the 
appellant's multiple sclerosis.  38 C.F.R. § 4.25 (2000).  
The separate ratings were assigned effective as of May 31, 
1997.  He was also granted a 60 percent evaluation for his 
service-connected back disorder, effective November 16, 1996.  
Combined with the 90 percent evaluation for his multiple 
sclerosis, he was awarded a 100 percent combined schedular 
evaluation as of May 31, 1997.  Entitlement to a total 
disability rating based on individual unemployability was 
granted from November 16, 1996, to May 30, 1997. 

The Board considered the January 1993 rating decision and 
subsequent rating actions in two decisions issued in January 
2000.  A disability evaluation in excess of 20 percent 
between September 22, 1992 and November 16, 1996 for service 
connected back disability was denied.  In the second Board 
decision, as of September 22, 1992, the appellant's service-
connected disabilities consisted of: numbness, tingling, and 
paresthesia-type pains of all four extremities, secondary to 
multiple sclerosis, evaluated at 20 percent (left leg); 10 
percent (right leg); 10 percent (left arm); 10 percent (right 
arm); musculoskeletal low back pain with degenerative 
changes, evaluated as 20 percent disabling; depression 
secondary to multiple sclerosis, evaluated as 10 percent 
disabling; abnormal visual evoked potentials to include 
bilateral diplopia and bilateral nystagmus secondary to 
multiple sclerosis, evaluated as 10 percent disabling; 
urinary incontinence secondary to multiple sclerosis, 
evaluated as 10 percent disabling; traumatic arthritis, 
postoperative residuals of right knee injury, evaluated as 
zero percent disabling; and bilateral high frequency hearing 
loss, evaluated as zero percent disabling.  As found in the 
January 2000 Board decision, application of the bilateral 
factor and combined ratings table yielded a combined 
schedular rating of 70 percent effective as of September 22, 
1992.

Analysis.

The RO has established a total rating based on individual 
unemployability effective November 16, 1996, to May 30, 1997.  
(As of May 31, 1997, the appellant's combined schedular 
evaluation was 100 percent permanent and total and 
entitlement to individual unemployability became the lesser 
benefit.  The Board denied entitlement to an effective date 
earlier than May 31, 1997 for the combined schedular 
evaluation of 100 percent in its January 2000 decision).  
November 16, 1996 represented the date, based on VA 
examination, that it was factually ascertainable that the 
appellant's combined service connected disabilities fulfilled 
the schedular requirements for entitlement to a total rating 
based on individual unemployability.

In order to determine whether the appellant is entitled to an 
earlier effective date for an award of a total rating based 
on individual unemployability, the Board must first determine 
the date of receipt of a claim, either formal or informal, 
for a total rating based on individual unemployability.  A 
formal claim for a total rating based on individual 
unemployability was received in March 1997.  

However, after submitting a claim for service connection for 
multiple sclerosis in September 1992, on October 19, 1992, 
the appellant submitted private medical evidence of 
unemployability due to multiple sclerosis.  At the time the 
appellant filed a claim for service connection for multiple 
sclerosis, he was presumed to be seeking the highest rating 
possible.  He later submitted competent medical evidence of 
unemployability associated with the disability for which he 
was seeking service connection.  Once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider a total rating based on individual unemployability.  
Roberson v. Principi, No. 00-7009, 2001 U. S. App. (Fed. Cir. 
May 29, 2001).  Therefore, there was a claim for total rating 
based on individual unemployability pending before the RO at 
the time of the January 1993 rating decision that denied 
service connection for multiple sclerosis, and which was the 
subject of appellate review by the Board in January 2000.  
Thus, the date of claim (informal) for a total rating based 
on individual unemployability was the date of claim for 
service connection for multiple sclerosis, September 22, 
1992. 

A claim for a total rating based on individual 
unemployability is a claim for an increased rating.  See 
Norris v. West, 12 Vet. App. 413 (1999).  Therefore, the 
rules for assigning effective dates for increased ratings 
apply.  Once the date of receipt of claim for purposes of 
assigning an effective date is determined, the Board is 
obliged to review all of the evidence of record from the 
preceding year to determine whether an ascertainable increase 
in disability occurred sufficient to warrant entitlement to a 
total rating based on individual unemployability.  38 
U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000); Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  At 
this juncture we note that as found in the January 2000 Board 
decision, there was and remains no indication that there is 
outstanding evidence in the form of additional medical 
records from any source not previously obtained by the RO.  
The duty to assist has been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). When 
the Board considers an issue not considered below by the RO, 
in this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met, the decision below is a grant of the 
benefits sought by the appellant, and no reasonable 
possibility exists that additional assistance would aid in 
substantiating an earlier effective date.

In its January 2000 decision, the Board determined that as of 
September 22, 1992, the appellant's service-connected 
disabilities consisted of: numbness, tingling, and 
paresthesia-type pains of all four extremities, secondary to 
multiple sclerosis, evaluated at 20 percent (left leg); 10 
percent (right leg); 10 percent (left arm); 10 percent (right 
arm); musculoskeletal low back pain with degenerative 
changes, evaluated as 20 percent disabling; depression 
secondary to multiple sclerosis, evaluated as 10 percent 
disabling; abnormal visual evoked potentials to include 
bilateral diplopia and bilateral nystagmus secondary to 
multiple sclerosis, evaluated as 10 percent disabling; 
urinary incontinence secondary to multiple sclerosis, 
evaluated as 10 percent disabling; traumatic arthritis, 
postoperative residuals of right knee injury, evaluated as 
zero percent disabling; and bilateral high frequency hearing 
loss, evaluated as zero percent disabling.  The combined 
schedular rating was 70 percent effective as of September 22, 
1992.  Although no one disability equaled 40 percent, in 
combination based on disabilities resulting from a common 
etiology, the schedular criteria were met.  Thus, as the 
Board is presented with evidence of an informal claim for a 
total rating based on individual unemployability submitted on 
September 22, 1992, evidence that he met the schedular 
criteria for a total rating based on individual 
unemployability as of September 22, 1992, and evidence of 
unemployability due to service connected disability, an 
effective date for a grant of a total rating based on 
individual unemployability from September 22, 1992 is 
warranted.

The Board next turns to the question of whether it was 
factually ascertainable that the appellant's service 
connected disabilities underwent an increase such that he was 
unemployable within the year preceding the September 22, 1992 
informal claim.  Prior to September 22, 1992 the appellant's 
service connected disabilities did not meet the schedular 
criteria for a total rating based on individual 
unemployability, nor is there any evidence that his service 
connected disabilities prior to that date had resulted in 
unemployability.  In particular, the appellant was not 
service connected for multiple sclerosis prior to that date.  
The medical evidence has clearly established that although he 
has service connected disability in addition to that which is 
caused by his multiple sclerosis, it is the disability 
associated with multiple sclerosis that has rendered him 
unemployable.  Therefore, a total rating based on individual 
unemployability is not possible prior to September 22, 1992 
since the appellant is not service connected for multiple 
sclerosis prior to September 22, 1992.


ORDER

An effective date for a total rating based on individual 
unemployability of September 22, 1992 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

